                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      Western Division
                                Civil Action No. 5:20-cv-47-D


 VAMSIM. NALLAPATI andIGM
 SURFACES, LLC,

                     Plaintiffs,
                            V.                    CONSENT PROTECTIVE ORDER

 JUSTH HOLDINGS, LLC,

                     Defendant.

          THIS MATTER is before the Court upon the parties' Joint Motion for

Protective Order seeking a protective order to facilitate the discovery and disclosure

of confidential business, financial, and other information in this action.

          THE COURT, having considered the Motion and other appropriate matters of

record, hereby GRANTS the Motion.

          THEREFORE, IT IS ORDERED, for good cause shown, pursuant to Rule 26(c)

of the Federal Rules of Civil Procedure, that the following terms and conditions shall

govern the discovery, disclosure, and use of documents, information, and tangible

things in this litigation:

          1.         Confidential Information.   This Order applies to all Confidential

Information. "Confidential Information" means any and all documents, information,

or things that a party or third party has designated "CONFIDENTIAL" pursuant to

this Order, except to the extent the designating party rescinds such designation or

the Court determines that such designation is not proper.




4845-8767-5351. v2



           Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 1 of 16
         2.         It is the duty of any party or third party seeking protection under this

Order to give notice that it believes a document, information, or thing constitutes

Confidential Information by designating it "CONFIDENTIAL" in the manner set

forth below. The duties of other parties and persons bound by this Order with respect

to use and disclosure of Confidential Information arise only when such notice is given

or as otherwise provided in Paragraph 4.

         3.         This Order binds each named party, including its officers, directors,

members,            managers,   employees,   representatives,   and   agents   who   receive

Confidential Information in connection with this litigation, and each non-party who

receives Confidential Information in connection with this litigation.

         4.         Designation. A party or non-party seeking to protect information under

this Order must designate such information "CONFIDENTIAL."                     A party may

designate a document, information, or thing "CONFIDENTIAL" only if that party

believes in good faith that the document, information, or thing constitutes or contains

confidential business, financial, personnel, or personal information. A third party

responding to a subpoena may designate a document, information, or thing it

produces or permits inspection and copying of "CONFIDENTIAL" if such third party

believes in good faith that the document, information, or thing constitutes or contains

confidential business, financial, personnel, or personal information.           Documents,

information, and things may be designated "CONFIDENTIAL" as follows:

         a.         Documents:    A party or recipient of a subpoena may designate a

document or portion of a document "CONFIDENTIAL" by placing the legend



                                                2
4845-8767-5351.v2



           Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 2 of 16
"CONFIDENTIAL" on each page so designated. A party may designate electronically

stored information produced in native format "CONFIDENTIAL" by (i) including the

word "CONFIDENTIAL" in the filename of each file so designated, (ii) segregating

the information so designated into folders or other distinct storage containers that

are clearly named and/or labeled "CONFIDENTIAL," or (iii) any other method the

parties agree to in writing for designating such information "CONFIDENTIAL."

         b.         Third-party discovery: Documents, information, and tangible things a

party obtains by subpoena shall be served on all other parties within ten (10) days of

receipt and shall be deemed Confidential Information from the time the subpoenaing

party first receives them until fourteen (14) days after they have been served on all

other parties. Any party may designate such documents, information, and tangible

things "CONFIDENTIAL" during the fourteen-day period described above.               Any

document, information, or tangible thing not designated "CONFIDENTIAL" by the

third-party recipient of the subpoena or designated "CONFIDENTIAL" by a party

prior to the expiration of the fourteen-day period described above shall cease to be

deemed Confidential Information once such period expires.

         C.         Deposition testimony: Any party may designate deposition testimony

"CONFIDENTIAL" on the record during a deposition. Following a deposition, any

party may designate testimony from the deposition "CONFIDENTIAL" within 30

days after receiving the deposition transcript (the earliest date of receipt, whether of

a rough, draft, emailed, final or other transcript) by informing all other parties in

writing of the portions of the transcript (identified specifically by page and line)



                                               3
4845-8767-5351.vZ



          Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 3 of 16
and/or exhibits that it designates "CONFIDENTIAL."                  The entire deposition

transcript shall be deemed Confidential Information for forty-five (45) days after the
                                                             \
date of receipt of the deposition transcript unless all parties have either made written

designations or stated in writing that they do not intend to designate any portion of

the transcript "CONFIDENTIAL." Notwithstanding this provision and the other

provisions in this Order, deponents may review the transcripts of their own

depositions. Any deposition testimony not designated "CONFIDENTIAL" within the

forty-five-day period described above shall cease to be deemed Confidential

Information once such period expires.

          d.          In the event that the methods of designating documents, information,

and things "CONFIDENTIAL" described above prove infeasible with respect to a

specific category or type of document, information, or thing, the parties may agree in

writing to an alternate method for designating such documents, information, or

things "CONFIDENTIAL," and designations made pursuant to such written

agreement will have the same effect as designations made pursuant to the methods

described above.

          5.          Failure to Designate.   A party's failure to designate documents,

information, or things as "CONFIDENTIAL" upon production or within the time

limits applicable to deposition transcripts and subpoenaed materials does not waive

the opportunity to make such designation under this Order, but the protections

applicable to Confidential Information under this Order only apply after such

designation is made or as otherwise provided in Paragraph 4.



                                                 4
4845-8767-535 l .v2



            Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 4 of 16
          6.          Use and Disclosure of Confidential Information.            All Confidential

Information, including any copies or summaries thereof, shall be used solely for the

prosecution or defense of this litigation, except as permitted by Paragraph 8.

Confidential Information shall be disclosed only to:

          a.          Outside counsel for the parties;

          b.          In-house counsel for the parties who are actively involved in assisting

                      with or managing the prosecution or defense of this action;

          c.          If the parties are individuals, the parties, and if they are limited liability

                      companies or corporations, officers, directors, members, managers, or

                      employees of the parties who are actively involved in assisting with or

                      managing the prosecution or defense of this action;

          d.          The Court and those associated with or employed by the Court whose

                      duties require access to Confidential Information;

          e.          Mediators selected by the parties and/or by the Court;

          f.          The author of a document, each recipient of a document who is

                      specifically identified as a recipient on the face of the document or by

                      other materials (e.g., a cover email), and any other persons whom

                      counsel reasonably believes authored, received or has already seen such

                      document (whether or not so identified on the face of the document);

          g.          The officer taking, reporting, or videotaping a deposition and those

                      employed by such officer to prepare a transcript or videotape of the

                      deposition; and



                                                     5
4845-8767-535 l .v2



            Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 5 of 16
         h.         Any other person with the written consent of the designating party.

         Confidential Information shall not be given, shown, made available, discussed,

or communicated in any manner, directly or indirectly, to any person not authorized

to receive Confidential Information under this Order. If any Confidential Information

is disclosed to any person not authorized to receive Confidential Information under

this Order, the person responsible for the disclosure must promptly bring all

pertinent facts related to such disclosure to the attention of counsel for the

designating party and take all reasonable steps to prevent further disclosure or

dissemination of such Confidential Information.

         7.         Use and Disclosure of Confidential Information Requiring Written

Acknowledgment. Confidential Information may be disclosed to the following

individuals to be used solely for the prosecution or defense of this litigation and only

on the condition that they first agree in writing, using the form attached hereto as

Exhibit A (a "Confidentiality Acknowledgment"), that they and any staff or contract

support personnel employed or retained by them will strictly adhere to the terms of

this Order:

         a.         Consultants and consulting or testifying experts retained by a party or

                    its counsel in connection with this litigation;

         b.         Jury or trial consulting service providers and participants in mock jury

                    exercises;




                                                  6
4845-8767-5351.v2



          Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 6 of 16
          c.          Graphics or design service providers retained by counsel for a party for

                      purposes of preparing demonstrative or other exhibits for deposition,

                      trial or other court proceedings in this action;

          d.          A deponent in preparation for, or during the course of, his or her

                      deposition; and

          e.          Former officers, directors, members, managers, or employees of the

                      parties who were involved in the matters at issue in this case and whose

                      input is reasonably necessary for the prosecution or defense of this

                      action;

          f.          Any other person upon order of the Court or upon prior written consent

                      of the parties.

          Counsel for a party that discloses Confidential Information pursuant to this

paragraph is responsible for maintaining all Confidentiality Acknowledgments that

party obtains with respect to such disclosures for one year following the final

conclusion of this action, including any appeals.               If Confidential Information is

disclosed during the deposition of a non-expert witness, the witness (and the witness's

counsel, if the witness is a non-party) shall be prohibited from disclosing such

Confidential Information to others or otherwise making any use of such information

other than in connection with this litigation. To clarify the relationship of sections 6

and 7, a Confidentiality Acknowledgement is not required under this Section 7 for

any person within a category identified in Section 6 above.




                                                    7
4845-8767-535 I .v2


            Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 7 of 16
         8.         Use of Confidential Information in Nallapaty and UTS Holdings. LLC

v. Nallapati and Nallapati Properties. EDNC Case No. 5:20-cv-00470-BO. Hari Hara

Prasad Nallapaty and UTS Holdings, LLC have brought a separate action against

Vamsi M. Nallapati and Nallapati Properties in the United States District Court for

the Eastern District of North Carolina, case number 5:20-cv-00470-BO (the "Other

EDNC Case"). All Confidential Information produced in this case may also be used

in the Other EDNC Case, so long as that information is designated Confidential in

the Other EDNC Case, and is subject to protections at least as stringent as the

protections in this case.         Nothing in this paragraph shall expand, enlarge, or

otherwise modify the scope of permissible discovery in this case.

         9.         Limitations on Confidential Information. Nothing in this Order shall

prevent a party from using or disclosing its own documents, information, and things

as it deems appropriate without impairing the confidentiality obligations imposed

upon all other parties and persons subject to this Order. Nothing in this Order shall

prevent a party from using or disclosing documents, information, and things that it

can establish that it rightfully knew prior to discovery in this matter or that become

public through no act of such party or anyone to whom such party has disclosed such

documents, information, or things.           Nevertheless, any party may at any time

designate any corporate records of Group or Holdings as Confidential regardless of

how or when the documents are produced.

         10.        Objections to Designations. A party may at any time request in writing

that another party rescind the designation of documents, information, or things as



                                               8
4845-8767-5351.v2



          Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 8 of 16
"CONFIDENTIAL." A Party that elects to challenge the designation of documents,

information, or things as "CONFIDENTIAL" must do so in good faith and the parties

shall confer directly (in voice-to-voice or face-to-face dialogue) about the designating

party's reasons for making the designation and the objecting party's reasons for

challenging such designation.        If the parties are unable to reach agreement on

whether the designation is proper, any party may raise the issue with the Court. A

Party that elects to press a challenge to a confidentiality designation after considering

the justification offered by the designating party may file a motion. In such instances,

the designating party will bear the burden of establishing that the challenged

documents, information, or things are entitled to protection as Confidential

Information under this Order. Notwithstanding any such dispute, the challenged

documents, information, and things shall remain Confidential Information subject to

protection under this Order unless and until the designating party rescinds such

designation or the Court determines that such designation is not proper.

         11.        Filing Under Seal.   Before filing any information that has been

designated "CONFIDENTIAL INFORMATION" with the Court, or any pleadings,

motions or other papers that disclose any such information, parties shall confer with

the party that produced the information so designated about how it should be filed.

If the party that produced the information so designated desires that the materials

be filed under seal, then the filing party shall file the materials in accordance with

then-current Local Civil Rule 79.2, EDNC and Section V.G of the CM/ECF Policy

Manual, EDNC, with notice served upon the producing party. Specifically, except for



                                              9
4845-8767-5351.vZ



          Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 9 of 16
motions filed under seal in accordance with Section V.G.l(f), each time a party seeks

to file under seal, the party must accompany the request with a motion to seal. The

motion to seal may be filed without a supporting memorandum only if the filing party

can cite a statute, rule, standing order or court order that requires the filing to be

sealed. Absent such authority, the filing party must submit a supporting

memorandum that specifies:

         a.         The exact document or item, or portions thereof, for which the filing

                    under seal is requested;

         b.         How such request to seal overcomes the common law or the First

                    Amendment presumption to access;

         c.         The specific qualities of the material at issue which justify sealing such

                    material, taking into account the balance of competing interest in

                    access;

         d.         The reasons why alternatives to sealing are inadequate; and

         e.         Whether there is consent to the motion.

         In addition to the motion and supporting memorandum, the filing party must

set out findings supporting these specifications in a proposed order to seal.

         The filing of the materials under seal shall not be binding on the Court,

however. Except as otherwise required by Local Civil Rule 79.2 or Section V.G of the

CM/ECF Policy Manual, within 7 days of service of such notice, the party desiring

that the materials be maintained under seal shall file with the Court a Motion to Seal

and supporting memorandum of law specifying the interests which would be served



                                                 10
4845-8767-5351.v2



         Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 10 of 16
by restricting public access to the information. The party that initially filed the

materials need not file any such Motion to Seal or otherwise defend another party's

desire that the materials remain sealed. The Court will grant the Motion to Seal only

after providing adequate notice to the public and opportunity for interested parties

to object, after carefully weighing the interests advanced by the movant and those

interests favoring public access to judicial documents and records, and upon finding

that the interests advanced by the movant override any common law or constitutional

right of public access which may attach to the information. Documents submitted

under seal in accordance with this paragraph will remain under seal pending the

Court's ruling. If the party desiring that the information be maintained under seal

does not timely file a Motion to Seal, then the materials will be deemed unsealed,

without need for order of the Court.            A public version of the brief or affidavit

containing or attaching Confidential Information with said Confidential Information

having been redacted shall be filed with the Clerk with a notation made on the cover

sheet and the first page of the brief or affidavit that certain pages of the brief or

affidavit are filed under seal, subject to this Confidentiality Order, and have been

deleted from the public version of the document.

          12.        Court Proceedings. If any Confidential Information is used in any court

proceeding in this action, it shall not lose its confidential status through such use,

and the party using such Confidential Information shall take all reasonable steps to

maintain its confidentiality during such use.




                                                11
4845-8767-5351. v2


          Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 11 of 16
         13.        Nothing in this Order shall prohibit disclosure of a document which has

been designated Confidential Information to the author of such document or any

person(s) who received such document.

         14.        Privileged Information.    No party intends to produce documents or

disclose information that is protected by the attorney-client privilege or the work-

product doctrine. An inadvertent production of such documents shall not constitute

a waiver of the attorney-client privilege or work-product protection. In the event that

such documents are produced, the producing party may request their return from any

parties who received such documents, and the receiving parties must immediately

cease using such documents and within five (5) business days return or destroy all

copies of such documents and any documents paraphrasing, summarizing,

referencing, or otherwise using such documents.

         15.        No Waiver. No designation under this Order or failure to challenge any

designation made by another party under this Order shall be construed as or deemed

an admission or agreement that any specific information is or is not confidential,

proprietary, or a trade secret; or is or is not subject to discovery; or is or is not

admissible in evidence.

         16.        Termination of Litigation. Within thirty (30) days of the final conclusion

of this action, including any appeals, all Confidential Information received in

discovery in this action, and all copies thereof, shall be destroyed by all parties other

than the designating party, except that counsel for each party is entitled to keep

copies of pleadings, court filings, discovery, and correspondence, and any attachments



                                                 12
4845-8767-5351.vZ



          Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 12 of 16
or exhibits thereto, including Confidential Information, used in this litigation in a

secure storage area subject to the terms of this Order.               Upon request from the

designating party, any other party shall confirm such destruction in writing to the

designating party within five (5) business days.

           17.        Continuing Effect.   The provisions of this Order that restrict the

disclosure and use of Confidential Information shall continue to be binding after the

conclusion of this action and the Court shall retain jurisdiction over the parties, their

attorneys, and all persons to whom Confidential Information has been disclosed to

enforce the terms of this Order and redress any violation thereof.

           18.        Notice. If a court, administrative agency, or any other person subpoenas

or     orders         production   of   documents,     information,   or   things   designated

"CONFIDENTIAL" under the terms of this Order, the party subject to such subpoena

or order shall immediately notify the designating party of the existence of such

subpoena or order, shall object to such production on the basis of this Order, and shall

use its best efforts to afford the designating party an opportunity to be heard by the

court, administrative agency, or other body prior to any disclosure of such documents,

information, or things.

           19.        Right to Request or Agree Upon Additional Protection. Nothing in this

Order abridges the right of any person to seek additional protection of documents

from the Court or to agree upon additional protection of documents with any other

person. The Parties specifically agree that they may seek or request additional

protection of documents from the Court or the Parties upon a showing of good cause



                                                  13
4845-8767-535 I .v2



           Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 13 of 16
provided the efforts to seek or request additional protection are made in good faith

and without the intent to harass or annoy a Party or to delay discovery.

          20.        Additional Parties or Attorneys. In the event additional parties or

attorneys join or are joined in this action, they will be bound by this Order.

          21.        This Court retains jurisdiction even after termination of this action to

enforce this Order and to make such deletions from or amendments, modifications,

and additions to the Order, as stipulated by the Parties and as the Court may deem

appropriate from time to time. Any Party for good cause may apply, before or after

termination of this action, to the Court for a modification of this Order.

          22.        The Parties shall make every reasonable effort to act in good faith to

limit and curtail the volume of information, documents, things, testimony or other

materials designated by them as Confidential Information; shall use their best efforts

to act in good faith to separate out and segregate documents, things and other

material containing Confidential Information from those that do not contain

Confidential Information; shall use their best efforts to act in good faith to limit the

number of persons to whom Confidential Information is to be disclosed; and shall

confer with each other in good faith for the purpose of attempting to limit and curtail

the volume of information and materials to be so designated.

          IT IS SO ORDERED, this the         e_J   day of January, 2021.



                                                   [:;LJ~
                                                        ~
                                               Ro~t B. Jones~
                                               United States Magistrate Judge




                                                   14
4845-8767-535 l.v2



          Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 14 of 16
                                EXHIBIT A




                                       16
4845-8767-535 l.v2



          Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 15 of 16
                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      Western Division
                                Civil Action No. 5:20-cv-47-D


VAMSI M. NALLAPATI and IGM
SURFACES, LLC,

                          Plaintiffs,
          V.                                       CONSENT PROTECTIVE ORDER

JUSTH HOLDINGS, LLC,

                          Defendant.


          I, _ _ _ _ _ _ _ _ _ _ _ _ __, have received a copy of the Consent

Protective Order in the above-captioned matter, have read it, and agree to be bound

by its terms.          Without limiting the foregoing, I agree that I will not disclose

Confidential Information except as permitted under the Order, and will not use

Confidential Information that I obtain in connection with this matter for any purpose

other than my participation in this matter.

          I understand that any failure on my part to comply with the Order could

subject me to sanctions, and I agree to be subject to the jurisdiction of the United

States District Court for the Eastern District of North Carolina with respect to any

complaint, motion, or hearing regarding my compliance with the Order.

          Name (print):

          Signature:

          Date:




                                              17
4845-8767-535 l.v2



          Case 5:20-cv-00047-D Document 44 Filed 01/21/21 Page 16 of 16
